NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JILL MCKELVY,                                   No.    15-35879

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05681-RBL

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted February 24, 2020**


Before:      FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Jill McKelvy appeals from the district court’s order granting the

Commissioner of Social Security’s Federal Rule of Civil Procedure 59(e) motion

to amend the district court’s original judgment following the Commissioner’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of her application for disability insurance and supplemental security income

benefits under Titles II and XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review for abuse of

discretion, Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011), and we

affirm.

      The district court initially remanded the action in part for the administrative

law judge (ALJ) to develop the record, but subsequently granted the

Commissioner’s Rule 59(e) motion and affirmed the Commissioner’s denial of

benefits. The district court did not abuse its discretion because the original order

was based on an erroneous reading of the ALJ’s decision. See Herron, 634 F.3d at

1111 (amending a judgment appropriate where the original judgment rested on

manifest factual or legal error). Contrary to the district court’s original order, the

ALJ did not ignore the diagnoses of two examining dermatologists. The district

court did not abuse its discretion in concluding that the original judgment

improperly shifted McKelvy’s burden of proof to the ALJ, where the record

contained no evidence of functional limitations related to McKelvy’s delusional

disorder. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001) (claimant

has the burden to prove disability and, where there is a complete lack of evidence,

the ALJ has no duty to develop the record).

      AFFIRMED.


                                           2                                     15-35879